[Cite as Kvalheim v. Ohio Univ., 2010-Ohio-3795.]

                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




MATT KVALHEIM

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

        Case No. 2010-02359-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Matt Kvalheim, a resident student attending defendant, Ohio
University (OU), filed this action contending defendant should bear responsibility for the
loss of his property that was stolen from his dormitory room at sometime while he was
on winter break from November 23, 2009 to January 3, 2010. Plaintiff explained that
when he returned to his room at James Hall on January 3, 2010, he discovered his
television set, laptop lock pro, pair of flip flops, flash drive, rug, duffel bag, and several
DVDs were missing and had presumedly been stolen.                Plaintiff noted, “[s]omeone
apparently had access to the building, was able to enter our locked room (no forced
entry), and stole a substantial amount of property.”            Plaintiff further noted OU,
“maintenance personnel have recently inspected our door lock and confirmed that the
‘anti-pick’ device on the lock was not properly installed.” Plaintiff requested damages in
the amount of $509.00, the stated replacement cost of his stolen property items. The
filing fee was paid.
Case No. 2006-03532-AD                   -2-                MEMORANDUM DECISION



      {¶ 2} 2)     Defendant filed an investigation report stating, “Ohio University does
not contest this claim.” Defendant pointed out plaintiff carries insurance coverage for
theft with a $500.00 deductible.
      {¶ 3} 3)     Plaintiff filed a response expressing his agreement with defendant’s
investigation report.   Plaintiff submitted a copy of the declarations page from his
insurance carrier regarding his parent’s homeowners insurance policy. From a review
of the submitted insurance declarations page, it appears plaintiff does not have
insurance coverage for theft of property from his OU dormitory room.
                                CONCLUSIONS OF LAW
      {¶ 4} 1)     Sufficient evidence has been offered to establish liability on the part
of defendant who exercised control over the locking mechanism on plaintiff’s dormitory
room door. Chetsko v. Miami Univ., Ct. of Cl. No. 2007-03960-AD, 2007-Ohio-4395;
Smith v. Miami Univ., Ct. of Cl. No. 2008-10501-AD, 2009-Ohio-2418.
      {¶ 5} 2)     R.C. 2743.02(D) provides:
      {¶ 6} “(D) Recoveries against the state shall be reduced by the aggregate of
insurance proceeds, disability award, or other collateral recovery received by the
claimant. This division does not apply to civil actions in the court of claims against a
state university or college under the circumstances described in section 3345.40 of the
Revised Code. The collateral benefits provisions of division (B)(2) of that section apply
under those circumstances.”
      {¶ 7} Also, R.C. 3345.40(B)(2) states in pertinent part:
      {¶ 8} “If a plaintiff receives or is entitled to receive benefits for injuries or loss
allegedly incurred from a policy or policies of insurance or any other source, the benefits
Case No. 2006-03532-AD                    -3-               MEMORANDUM DECISION




Case No. 2006-03532-AD                    -3-               MEMORANDUM DECISION



shall be disclosed to the court, and the amount of the benefits shall be deducted from
any award against the state university or college recovered by plaintiff.”
       {¶ 9} 3)    Defendant is liable to plaintiff in the amount of $509.00, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




MATT KVALHEIM

      Plaintiff
Case No. 2006-03532-AD                  -4-               MEMORANDUM DECISION



      v.

OHIO UNIVERSITY

      Defendant

      Case No. 2010-02359-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $534.00, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Matt Kvalheim                           George T. Wendt
6905 Four Seasons Drive                 Ohio University
Westerville, Ohio 43082                 160 West Union Street
                                        HDL Center 166H
Case No. 2006-03532-AD          -5-            MEMORANDUM DECISION




Case No. 2006-03532-AD          -5-            MEMORANDUM DECISION



                                Athens, Ohio 45701
RDK/laa
3/17
Filed 4/2/10
Sent to S.C. reporter 8/13/10